DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/22 has been entered.
 
Allowable Subject Matter
1.	Claims 1-3 and 8-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a reactor body which comprises a core and a coil attached to the core; a bus bar which is a conductive component electrically connected to the coil and which covers a part of a side of the reactor body protruding from the opening; a terminal stage which comprises an extended portion formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening while maintaining the opening in an open state, and which supports an electrical connection portion between the bus bar and an 
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a reactor body which comprises a core and a coil attached to the core; a bus bar which is a conductive component electrically connected to the coil and which covers a part of a side of the reactor body protruding from the opening; a terminal stage which comprises an extended portion formed of a resin material where a part of the bus bar is embedded and provided along an edge of the opening while maintaining the opening in an open state, and which supports an electrical connection portion between the bus bar and an external device, wherein a portion of the bus bar is disposed along a side of the coil in parallel with a winding axis direction of the coil; the extended portion comprises holding portions that hold therebetween the edge of the opening; and the holding portions have a pair of protruding pieces that holds therebetween the edge of the opening at locations facing with each other in a thickness direction.as claimed in combination with the remaining limitations of independent claim 9.
Claims 2-3, 8 and 10-12 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 9.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RONALD HINSON/Primary Examiner, Art Unit 2837